Citation Nr: 1821178	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected anxiety disorder.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Hugh K. Nibset, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1966 to February 1968, including a tour in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

The Veteran is appealing the initial 50 percent rating that was assigned when service connection was granted for an anxiety disorder.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered for the psychiatric disability includes that for the entire time period in question, from the original grant of service connection to the present. 

In April 2017, the appellant and his spouse presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In connection with that hearing, the Veteran submitted evidence directly to the Board.  This evidence included copies of VA treatment records dated in February and March of 2017.  A written waiver of RO consideration of additional evidence was also submitted.  See 38 C.F.R. §§ 19.37, 20.1304.  As the case is being remanded, the AOJ will be able to review the submitted evidence. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary with respect to the claims on appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded to the RO for action as described below.

The Veteran testified during his April 2017 Travel Board hearing that his service-connected psychiatric disability had gotten worse since his last VA psychiatric examination was conducted in May 2012 - almost six years ago.  Thus, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

But service-connected psychiatric disabilities are currently supposed to be rated with consideration of the DSM-5, which among other things, eliminates GAF scores; the use of the DSM-5 applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, the Veteran's claim was certified to the Board in May 2017.  However, DSM-IV diagnoses and GAFs scores are still evidence that are pertinent to the Veteran's initial rating claim and can be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score). 

A review of the evidence of record reveals that the appellant has been in receipt of Social Security Administration (SSA) disability benefits; a copy of the SSA award letter is of record.  However, no SSA records associated with any claim or appeal have been included in the evidence of record.  In addition, except for the records submitted by the Veteran in conjunction with his April 2017 Travel Board hearing, the evidence of record does not contain any VA treatment records dated after March 2014.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Because such VA and SSA records could reflect the nature, onset date, etiology, extent and severity of the claimed disability and condition, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from March 2014 onward must be obtained and associated with the claims file.  

The appellant is service-connected for a psychiatric disability and he contends that his headaches have been caused by, or made worse by, his service-connected anxiety disorder.  He is also service-connected for the residuals of a broken nose incurred when he was struck in the face.  

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  While the AOJ has discussed the theory of secondary service connection in relation to the psychiatric disability, that analysis did not include consideration of secondary service connection by way of aggravation.  In addition, the AOJ did not discuss whether the headaches were related to any in-service instance of head trauma to include the blow that caused the service-connected broken nose or whether they were related to the service-connected nasal deformity with deviated septum.  On remand, all applicable theories of service connection must be addressed.  

Furthermore, the Board notes that the AOJ has apparently determined that the Veteran had a preexisting headache disorder.  An individual serving on active duty is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In this case, the RO has not determined whether there is clear and unmistakable evidence that any headache disorder pre-existed the appellant's entry into active duty in February 1966.  Furthermore, the Board notes that the presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The pre-induction examination report in this case does not state that any headache condition was detected.  

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to his claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the Social Security Administration (SSA) to obtain all the medical records associated with the appellant's appeal(s) or application(s) for benefits as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file. 

3.  Contact the Veteran to obtain the names and addresses of all private, VA or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition since November 2010.  After securing the necessary release(s), obtain those records that have not been previously secured.  

In particular, all VA treatment records from March 2014 onward must be obtained.  

4.  Contact the Veteran to obtain the names and addresses of all private, VA or other government health care providers and treatment centers where he has been treated for any headaches since February 1968.  After securing the necessary release(s), obtain those records that have not been previously secured.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

6.  After the above development is completed, afford the Veteran a VA examination by a psychiatrist to address the current manifestations and severity of the service-connected anxiety disorder.  The entire electronic claims file must be reviewed by the examiner.  

The examiner must detail the severity of the service-connected psychiatric disability and the extent to which it affects the Veteran's ability to work.  The examiner should describe how the symptoms of the service-connected anxiety disorder have affected the Veteran's social and industrial capacity since November 2010.

The examining psychiatrist must also render an opinion as to whether it is at least as likely as not that the Veteran's claimed headaches are a manifestation of the service-connected anxiety disorder or whether they are the residual of any in-service head trauma such as the in-service broken nose or related to the service-connected nasal deformity with deviated septum.  If not, the examiner must opine as to whether the headaches have been aggravated by any service-connected disability.

7.  If the psychiatrist determines that neuropsychological testing and/or a neurological examination is needed before the requested opinions can be rendered, schedule the Veteran for such testing and/or examination. 

8.  Thereafter, readjudicate the Veteran's increased initial rating claim and his service connection claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include direct, presumptive and secondary service connection, including by way of aggravation.

9.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

